PETERS, J.
— This is an action at law for the recovery of a sum of money due by promissory note. On the trial, there was some evidence tending to show that the consideration of the note was a loan of Confederate States treasury notes. Upon this evidence the court charged the jury, on the trial below, in these words : “ If you find, from the evidence in the case, that Confederate States treasury notes were the consideration given for the note sued on, and you find there was no other consideration whatever, then you may find for the defendant, as the plaintiff cannot recover.” This was excepted to by the plaintiff. This was all the charge given. Upon this charge, the verdict of the jury was for the defendant, on which the court rendered a judgment for the defendant for costs. From this judgment the plaintiff appeals to this court; but I have not been able to find in the record any assignment of errors.
There was no error in the charge of the court. The loan of Confederate States treasury notes is not such a consideration as is valid in law ; it is against the public policy, and void. Hale v. Huston, Sims Co. 44 Ala. 134; Lawson v. Miller, 44 Ala. 616.
The judgment of the court below is affirmed.